Sherwin, J. —
The violation of law charged was the failure upon the part of the defendants, who were druggists and held a permit, to properly verify the purchases and sales made by them, as shown by their returns thereof to the auditor. It may be conceded, for the purposes of this case, that such returns must be verified in strict accordance with section 2397 of the Code, and that a failure to so do is a violation of law which might render the druggest liable, and still the case was rightly determined by the district ccu-rt. After the answer and stipulation were filed, and before the case came on for trial, the defendant *680druggists sold their Business, and' showed that they were not then engaged, and did not intend in the future to engage, in said business in Emmet county, and that the partner who held the permit was about to permanently remove from that county. Under this state of facts, we think the district court was justified in refusing to grant-the injunction prayed. A court of equity may be required by statute to issue an injunction when certain facts are proven, but, the purpose of the writ being to prevent the continuance of a nuisance or wrong, it is evident that, if it is clearly apparent to the court that there will not and cannot be a continuance thereof, it is entirely proper to refuse the writ. Patterson v. Nichol, 115 Iowa, 283. There is nothing in the record tending to show that the premises which had been vacated by the defendant druggists would be used in the future by some one else for the same purpose, and hence we think the court rightly refused a default and judgment against the owner thereof. — aeeirmed.